          Case 3:20-cv-01551-MO          Document 4      Filed 10/30/20    Page 1 of 5




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON

 RIHANNA SHAHROHKIMANESH,
 Individually and on behalf of all others similarly
 situated,

                 Plaintiff,                                Civil action No. 3:20-cv-01551-MO

                 v.                                      AGREED STIPULATION AND
                                                              MOTION FOR
 HARBORSIDE INC., PETER BILODEAU,                        ENTRY OF AGREED ORDER
 ANDREW BERMAN, KEITH LI, ADAM                        REGARDING SERVICE AND FILINGS
 SZWERAS, and MATTHEW HAWKINS,

                 Defendants.




       WHEREAS, on September 8, 2020, Plaintiff filed this Class Action Complaint (the

“Complaint”);

       WHEREAS, on October 13, 2020, Plaintiff effected service of the Complaint and

Summons upon Defendant Harborside, Inc. (“Harborside”);

       WHEREAS, upon the terms set forth in this Agreed Stipulation and Motion for Entry of

Agreed Order Regarding Service and Filings, counsel for Harborside has agreed to confirm service

of the Complaint without waiving any of its rights and defenses other than with respect to

sufficiency of service of process;

       WHEREAS, because this action asserts claims under the Securities Exchange Act of 1934,

15 U.S.C. § 78a et seq., it is subject to the Private Securities Litigation Reform Act of 1995 (the

“PSLRA”);

       WHEREAS, the PSLRA provides for, among other things, appointment of a lead plaintiff,

15 U.S.C. § 77u-4(a)(3);
            Case 3:20-cv-01551-MO            Document 4   Filed 10/30/20     Page 2 of 5




       WHEREAS, the deadline for filing lead plaintiff motions is November 9, 2020, see id. §

77u-4(a)(3)(A)(i)(II);

       WHEREAS, the undersigned counsel have conferred and agreed that the time for

Harborside to answer, move to dismiss, or otherwise respond to the Complaint shall be stayed until

after the Court appoints a lead plaintiff.

       NOW, THEREFORE, by and through their undersigned counsel, Plaintiff and Harborside

hereby stipulate, agree, and move for the Court to enter an Agreed Order as follows:

       1.      Harborside confirms service of the Complaint without waiving any of its rights or

defenses other than with respect to the sufficiency of service of process.

       2.      Harborside’s deadline to answer, move to dismiss, or otherwise respond to the

Complaint is stayed pending the appointment of a lead plaintiff.

       3.      Within fourteen (14) days after the entry of an order appointing a lead plaintiff and

lead counsel in this action, the lead plaintiff and Harborside shall meet and confer and propose a

schedule to the Court for the filing of an amended complaint and the response thereto.

       4.      The parties agree to the entry of the attached proposed Agreed Order.

       5.      Counsel for Plaintiff and Harborside agree that this Agreed Stipulation is made in

full reservation of and without waiver or prejudice of any rights, claims, objections (with the

exception of objecting to improper service of process), defenses, arguments, and motions in

relation to the Complaint (or any subsequently filed complaint), whether procedural, substantive

or otherwise, that any party may otherwise have.

                                             *     *      *

       Plaintiff and Harborside respectfully request that the Court enter the [Proposed] Agreed

Order attached hereto as EXHIBIT 1.



                                      2
             STIPULATION AND ORDER REGARDING SERVICE AND FILINGS
         Case 3:20-cv-01551-MO       Document 4     Filed 10/30/20    Page 3 of 5




AGREED as to form and content on this 30th day of October, 2020:


 _/s/ Jeffrey S. Ratliff                       _/s/ Tyson E. Hafen
 Jeffrey S. Ratliff                            Tyson E. Hafen
 RANSOM, GILBERTSON, MARTIN &                  Oregon Bar No. 202096
 RATLIFF, LLP                                  DUANE MORRIS LLP
 8401 NE Halsey Street Suite 208               100 North City Parkway, Suite 1560
 Portland, OR 97220                            Las Vegas, NV 89106
 Telephone: 503-226-3664                       Telephone: 702.868.2655
                                               Facsimile: 702.993.0722
 THE ROSEN LAW FIRM, P.A.                      tehafen@duanemorris.com
 Phillip Kim, Esq.
 Laurence M. Rosen, Esq.                       Of counsel:
 275 Madison Avenue, 40th Floor                Dana B. Klinges (pro hac vice forthcoming)
 New York, NY 10016                            Brian J. Slipakoff (pro hac vice forthcoming)
 Telephone: (212) 686-1060                     DUANE MORRIS LLP
 Fax: (212) 202-3827                           30 S. 17th Street
 Email: pkim@rosenlegal.com                    Philadelphia, PA 19103
 Email: lrosen@rosenlegal.com                  Telephone: 215.979.1000
                                               Facsimile: 215.979.1100
 Counsel for Plaintiff Rihanna                 dklinges@duanemorris.com
 Shahrohkimanesh                               bslipakoff@duanemorris.com

                                               Deanna J. Lucci (pro hac vice forthcoming)
                                               DUANE MORRIS LLP
                                               750 B Street, Suite 2900
                                               San Diego, CA 92101-4681
                                               Telephone: 619.744.2206
                                               Facsimile: 619.923.2957
                                               djlucci@duanemorris.com

                                               Counsel for Defendant Harborside Inc.




                                    3
           STIPULATION AND ORDER REGARDING SERVICE AND FILINGS
Case 3:20-cv-01551-MO   Document 4   Filed 10/30/20   Page 4 of 5




                   EXHIBIT 1




                   EXHIBIT 1
          Case 3:20-cv-01551-MO          Document 4        Filed 10/30/20    Page 5 of 5




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON

 RIHANNA SHAHROHKIMANESH,
 Individually and on behalf of all others similarly
 situated,

                 Plaintiff,                             Civil Action No. 3:20-cv-01551-MO

                 v.

 HARBORSIDE INC., PETER BILODEAU,
 ANDREW BERMAN, KEITH LI, ADAM
 SZWERAS, and MATTHEW HAWKINS,

                 Defendants.


                                       AGREED ORDER

       Based on the foregoing stipulation of the parties, IT IS HEREBY ORDERED that the

time for Harborside, Inc. (“Harborside”)        to respond to the operative complaint with such

pleadings, motions, or objections as Harborside deems appropriate shall be stayed until the Court

has appointed a lead plaintiff under the provisions of the Private Securities Litigation Reform Act

(“PSLRA”). Within fourteen (14) days after the entry of order appointing a lead plaintiff and lead

counsel in this action, the lead plaintiff and Harborside shall meet and confer and propose a

schedule to the Court for the filing of an amended complaint and the response thereto.



       SO ORDERED this                 day of                 , 2020.




                                                United States District Court Judge
